Citation Nr: 0903542	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the VA RO in Manchester, 
New Hampshire, which granted an increased evaluation to 50 
percent for PTSD, effective December 19, 2005.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in December 2008.  A transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

By way of procedural background, in a March 2005 rating 
decision, issued in May 2005, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from April 17, 2002.  The current claim for an 
increased rating was filed in December 2005.  

The veteran contends that his PTSD warrants an increased 
rating due to symptoms that include memory loss, nightmares, 
angry outbursts, feelings of irritability, and daily anxiety 
disorders.  Notably, during his December 2008 videoconference 
hearing, the veteran indicated that the symptomatology 
associated with his PTSD is more severe than that 
contemplated by the 50 percent rating assigned in the June 
2006 rating decision, and that his psychiatric disorder has 
worsened since his most recent (February 2008) VA PTSD 
examination.  

The February 2008 VA PTSD examination reflected mental status 
examination findings of tense and rigid behavior, hesitant 
speech, mild memory and concentration problems, and anxious 
and depressed mood.  However, the examiner noted affect 
appropriate to mood, no indications of depersonalization, no 
evidence of derealization, no hallucinations or illusions, no 
preoccupations or obsessions, no delusions, and no suicidal 
or homicidal ideation.  Here the veteran was diagnosed with 
PTSD, generalized anxiety disorder secondary to PTSD, and 
panic disorder without agoraphobia secondary to PTSD.  A 
Global Assessment of Functioning (GAF) score of 51 was 
assigned, indicating moderate symptoms because of conflicts 
with peers.  

In a September 2008 report, a VA psychiatrist noted that the 
veteran endorsed anxiety attacks, once a week; however, no 
abnormalities regarding appearance, grooming, attention, 
alertness, speech form/rate/volume, social behavior, 
judgment, memory, knowledge, insight, orientation or 
concentration were observed.  The psychiatrist noted that the 
veteran's mood was mostly euthymic, and his thinking was 
somewhat loose; a GAF score of 41 was assigned.  

In his December 2008 videoconference hearing, the veteran 
testified that the dosage of his psychiatric medications was 
increased in approximately October 2008.  He also stated that 
his psychiatric symptoms have worsened since the February 
2008 VA examination, but that he believed the September 2008 
treatment record provides an accurate assessment of his 
current PTSD.  

In light of the veteran's allegation that his service-
connected PTSD has worsened since his most recent VA 
examination, and considering the inexplicably low GAF score 
assigned by the September 2008 psychiatrist, the Board is of 
the opinion that a new VA examination is warranted to assess 
the current severity of the veteran's disability.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  The veteran is entitled to a new VA examination 
where there is evidence (including his statements) that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to 
assist a veteran includes providing a thorough and 
contemporaneous examination when the record does not 
adequately reveal the current state of the veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain copies of 
any pertinent records identified but not 
provided by the veteran and his 
representative, not already of record.  
If it is unable to obtain any such 
evidence, it should so inform him and his 
representative and request that the 
outstanding evidence be provided.  

2.  After any available records are added 
to the claims file, the AMC/RO should 
schedule the veteran for a VA PTSD 
examination for an evaluation of the 
current severity of his PTSD.  Prior to 
examining the veteran, the examiner must 
review the entire claims file, including 
a complete copy of this remand.  All 
necessary diagnostic testing should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  Specific 
information is needed to assess the 
severity of the disability (see below).  
The examiner should assign a GAF score 
and the examination report should include 
a detailed account of all pathology found 
to be present.  

Following a review of the records and an 
examination of the veteran, the examiner 
should indicate which of the following, 
(a), (b), or (c), best described the 
impairment caused by the service-
connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or

(b) Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  The AMC/RO should readjudicate the 
claim for an increase based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LLOYD M. CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

